 1

 2

 3

 4

 5

 6

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL ANTHONY HOWARD,                                   Case No. 1:18-cv-01710-DAD-EPG (PC)
12
                            Plaintiff,                         ORDER DENYING PLAINTIFF’S MOTION
13                                                             FOR APPOINTMENT OF PRO BONO
              v.                                               COUNSEL, WITHOUT PREJUDICE
14
     SGT. ENCINAS, et al.,                                     (ECF NO. 43)
15
                            Defendants.
16

17

18            Michael Howard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law claims.

20            On March 13, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 43).1 Plaintiff asks for appointment of counsel because he has developmental disabilities

22   within the meaning of the Americans with Disabilities Act, which require therapeutic treatment

23   and psychiatric medications; because he is currently housed in the SHU unit; because he is being

24   denied access to the law library and legal materials; because he is not being provided with access

25   to an assistant who is trained in the law; and because Plaintiff needs counsel to assist him with

26   gathering the evidence he needs to prove his case.

27            1
               To the extent Plaintiff is asking the Court to order officials at his institution of confinement to provide him
     with access to the law library and legal materials, he should file a separate motion.
28
                                                                 1
 1           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 2   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 3   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 4   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 5   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 6   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 7           Without a reasonable method of securing and compensating counsel, the Court will seek

 8   volunteer counsel only in the most serious and exceptional cases. In determining whether

 9   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

10   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

11   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

12           The Court will not order appointment of pro bono counsel at this time. The Court has

13   reviewed the record in this case, and at this time the Court is unable to make a determination that

14   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

15   adequately articulate his claims.

16           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

17   pro bono counsel at a later stage of the proceedings.

18           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

19   bono counsel is DENIED without prejudice.

20
     IT IS SO ORDERED.
21

22       Dated:     March 16, 2020                                /s/
                                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
